         Case 5:21-cv-00522-SLP Document 1 Filed 05/19/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) AMELIA SANCHEZ, and          )
(2) ANITA SANCHEZ,               )
      Plaintiffs,                )
                                 )
vs.                              )                     Case No. CIV-21-522-SLP
                                 )
(1) ALONSO ORRANTIA, JR. and     )
(2) WESTERN INDUSTRIAL RESOURCES )
    CORPORATION                  )
      Defendants.                )

                              NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

      COME NOW Alonso Orrantia, Jr. (“Orrantia”) and Western Industrial Resources

Corporation (“Western Industrial”), Defendants in the cause styled “Amelia Sanchez and

Anita Sanchez v. Alonso Orrantia, Jr. and Western Industrial Resources Corporation d/b/a

Western Industrial, originally pending as Case No. CJ-2021-55R in the District Court of

Stephens County, State of Oklahoma and, pursuant to the terms and provisions of 28 U.S.C.

§§ 1441 and 1446, hereby files this Notice of Removal of the cause to the United States

District Court for the Western District of Oklahoma.

                                               I.

      This Notice of Removal is filed on the basis of diversity of citizenship. Plaintiffs

Amelia Sanchez and Anita Sanchez filed their Original Petition in the District Court of

Stephens County, State of Oklahoma on April 19th, 2021.
          Case 5:21-cv-00522-SLP Document 1 Filed 05/19/21 Page 2 of 4




                                                  II.

       Plaintiffs are individuals and citizens of the State of Oklahoma. (Plaintiffs’ Petition,

¶¶ 2 and 3.)

                                                  III.

       Defendants Western Industrial and Orrantia are both citizens of a state other than

the State of Oklahoma. Orrantia, at the time of the initial filing of this action and ever

since, has been a citizen of the State of Texas. Western Industrial, at the time of the initial

filing of this action and ever since, has been a corporation duly incorporated and organized

under the laws of the State of Arizona, having its principal place of business in the State of

Arizona. Thus, complete diversity between Plaintiffs and Defendant exists.

                                                  IV.

       This removal is timely because it is filed “within thirty days after receipt by the

defendant, through service or otherwise, of a copy of an amended pleading, motion, order

or other paper from which it may first be ascertained that the case is one which is or has

become removable.” 28 U.S.C. § 1446(b). Plaintiffs’ Original Petition was filed on April

19th, 2021 and, as of the filing of this Notice of Removal, Plaintiff has not filed a Return of

Service as to either defendant; however, service was made on each of the defendants on a

date subsequent to April 19th, 2021. This removal is timely because it is made within thirty

(30) days after the receipt by Defendant of the pleading which first demonstrated the case

was removable. Further, more than one year has not passed since the commencement of

the action in state court. 28 U.S.C. § 1446(b).

                                                  V.

                                              2
         Case 5:21-cv-00522-SLP Document 1 Filed 05/19/21 Page 3 of 4




       None of the defendants are citizens of the State of Oklahoma, the state in which the

action was brought. Further, in their Original Petition, Plaintiffs seek to recover damages

exceeding $75,000, exclusive of interest and costs. Therefore, this is an action over which

the United States District Court for the Western District of Oklahoma has jurisdiction

because of diversity of citizenship and the amount in controversy pursuant to 28 U.S.C. §

1332(a). Plaintiffs’ action is one of a civil nature based upon claims of negligence.

                                                  VI.

       Defendant would show that it has sent to be filed with the Clerk of the District Court

of Stephens County, State of Oklahoma, a true copy of this Notice of Removal

contemporaneously with the filing hereof in this Court.

                                                  VII.

       Copies of the docket sheet (Exhibit “1”), Original Petition (Exhibit “2), and all other

process, pleadings and orders (Exhibit “3”), relating to this case and previously filed with

the District Court of Stephens County, State of Oklahoma are attached hereto for the

Court’s reference.

       WHEREFORE, PREMISES CONSIDERED, Defendants Alonso Orrantia, Jr.

and Western Industrial Resources Corporation respectfully pray that this case be removed

to the United States District Court for the Western District of Oklahoma.




                                              3
         Case 5:21-cv-00522-SLP Document 1 Filed 05/19/21 Page 4 of 4




                                         Respectfully submitted,

                                         Steidley & Neal, P.L.L.C.

                                  By:    s/ Richard W. Wassall
                                         Richard W. Wassall, OBA #10512
                                         mbh@steidley-neal.com
                                         CityPlex Towers, 53rd Floor
                                         2448 East 81st Street
                                         Tulsa, OK 74137
                                         918-664-4612 telephone
                                         918-664-4133 facsimile
                                         Attorneys for Alonso Orrantia, Jr. and Western
                                         Industrial Resources Corporation



                            CERTIFICATE OF SERVICE

______I hereby certify that on the 19th day of May, 2021, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic Filing to the following ECF registrants:

  X I further certify that on the 19th day of May, 2021, I have mailed the document via
the U.S. Postal Service to the following non-CM/ECF participant:

David M. Nix
1401 Holliday, Suite 400
Wichita Falls, TX 76301

                                         s/ Richard W. Wassall
                                         Richard W. Wassall




                                            4
